MEMORANDUM OPINION
NIX, Judge.
This is an appeal from a plea of guilty to the crime of Robbery with Firearms, Case No. 34289, from the District Court of Oklahoma County, Oklahoma. Defendant was sentenced to Twenty-five years to run concurrently with Case No. 34178, as explained more fully in Johnson v. State, *953Okl.Cr., 461 P.2d 951, opinion handed down September 17, 1969. We have examined the record herein and find the defendant knowingly and intelligently entered his plea of guilty, that all of his rights were protected, and that he understood these rights and knew the possible consequences of said plea. The judgment and sentence is, accordingly, affirmed.
BRETT, P. J., and BUSSEY, J., concur.